Citation Nr: 1103060	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
organic heart disease, as of August 1, 2006.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran had active service from October 1960 to October 1964 
and from March 1973 to March 1987.

This matter comes before the Board of Veterans'Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

Entitlement to service connection for organic heart disease with 
history of MI status post 5-vessel coronary artery bypass graft 
was established by in an April 1988 rating decision.  At that 
time, the RO assigned an initial disability rating of 30 percent, 
pursuant to Diagnostic Code 7005.  

In August 2005, the RO granted a temporary total rating of 100 
percent pursuant to 38 C.F.R. § 4.30 based on evidence showing 
that the Veteran underwent surgical treatment referable to his 
service-connected disability and required at least one month of 
convalescence.  The award was effective July 25, 2005, the date 
of the surgery.

In January 2006, the Veteran was afforded a VA examination to 
determine the current level of severity of his service-connected 
heart disability.  Based on this evidence, the RO issued a 
February 2006 rating decision proposing to reduce his disability 
rating from 100 percent to 30 percent.  The Veteran was advised 
of the specific reasons for the proposed reduction, as well as 
his right to submit additional evidence in support of his claim 
and have a personal hearing.  However, he did not respond.  In 
May 2006, the RO issued a rating decision which reduced the 
disability rating from 100 percent to 30 percent, effective 
August 1, 2006.

As noted above, the 100 temporary evaluation was awarded pursuant 
to 38 C.F.R. § 4.30 due to convalescence after a surgical 
procedure.  As the rating increase to 100 percent was not a 
permanent increase but rather a temporary increase, the Board 
finds that the issue for consideration should be construed as 
entitlement to an increased rating following the expiration of 
the temporary 100 percent rating.  Accordingly, the Board will 
adjudicate the appeal as an increased rating claim.

In October 2009, the Board remanded the matter for additional 
evidentiary development.


FINDINGS OF FACT

1.  As of August 1, 2006, the medical evidence of record 
demonstrates organic heart disease manifested by a workload of 
approximately 4 metabolic equivalents (METs) and ejection 
fraction of approximately 50 percent.

2.  Throughout the rating period on appeal, the Veteran's organic 
heart disease has not been shown to be productive of chronic 
congestive heart failure; or, workload of 3 METS or less results 
in dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  


CONCLUSION OF LAW

As of August 1, 2006, the criteria for a disability rating of 
60 percent, but no higher, for service-connected organic heart 
disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 
7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
      
Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, in a claim for increase, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in October 2008 that provided 
information as to what evidence was required to substantiate the 
claim.   Moreover, the letter informed the Veteran of what type 
of information and evidence was needed to establish a disability 
rating and effective date.  Although that communication did not 
set forth the division of responsibilities between VA and a 
claimant in developing an appeal, from the statement of the case 
and supplemental statement of the case, a reasonable person would 
understand what evidence should be submitted- to the extent that 
the Veteran may not have been aware of what VA would provide this 
is harmless as no action is required on his part for the RO to 
gather VA and other federal records.  In sum, there is no showing 
of prejudice and the Veteran had the opportunity to participate 
in the appeal.  As such, the essential fairness of the 
adjudication was not affected by any defect in the duty to notify 
in this case.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and VA examination reports dated in January 
2006 and March 2010.  Moreover, the Veteran's statements in 
support of the claim are of record.  The Board has carefully 
reviewed such statements and concludes that no available 
outstanding evidence has been identified.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Throughout the rating period on appeal (from August 1, 2006), the 
Veteran's service-connected organic heart disease has been rated 
as 30 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7005, which concerns arteriosclerotic heart disease (coronary 
artery disease) (2010).

Under these criteria, a 30 percent rating is warranted where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; or 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  See 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2010).

A 60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year; or 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; or 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  Id. 

A 100 percent rating is assigned with documented coronary artery 
disease resulting in chronic congestive heart failure; or, 
workload of 3 METS or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an estimation 
by a medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) 
(2010).

On July 25, 2005, the Veteran underwent coronary artery grafting.  
Cardiac catherization around this time revealed normal left 
ventricular size with mildly reduced ejection fraction, severe 
left main stenosis, 75 percent mid and 80 percent distal, 
moderate 40-50 percent stenosis of the mid to distal left 
anterior descending artery, 75 percent proximal stenosis of rami 
artery, 80 percent stenosis of circumflex just before the origin 
of a large OM1 and severe serial stenosis (95-99 percent) of the 
right coronary artery.   These findings of moderate to severe 
multi-vessel coronary artery disease, along with his cardiac 
history deemed him suitable for coronary artery bypass grafting  

In January 2006, the Veteran was afforded a VA examination.  
Although he was experiencing increased stamina since his surgery, 
he stated that his ability to lift had been restricted.  When he 
lifted more than 10-20 pounds, he felt pulling in his chest and 
soreness from the top of one shoulder down to mid sternum to the 
top of the other shoulder.  At that time, he was not experiencing 
any problems with angina.  There was no congestive heart failure.  
The Veteran achieved 7.0 METS during the exercise tolerance test, 
without any chest pain or significant arrhythmias.  

In July 2006, the Veteran reported that he was experiencing 
multiple residuals attributable to his organic heart disease, 
which were precluding him from working.  He was tiring quickly, 
experiencing sharp pains in his chest, memory loss, burning pain 
under the scar where the vein was removed, and an inability to 
lift anything.  Consequently, in July 2007, the RO awarded 
service connection for pectoralis major strain with 
costochondritis and major depressive disorder as secondary to the 
coronary artery bypass graft for his service-connected organic 
heart disease. 

In compliance with the October 2009 remand instructions, the 
Veteran was afforded an additional VA examination in March 2010.  
The examiner noted that since the July 2006 VA examination, the 
Veteran had not experienced any myocardial infarctions, recurrent 
issues or procedures with regards to his heart disability.  There 
was no documented congestive heart failure and the Veteran denied 
any congestive heart failure.  The Veteran reported complaints of 
decreased stamina, pain in his left forearm scar and chest when 
he pressure was placed on his chest along the lower aspect of the 
scar and a sensation of focal numbness on his left chest.  He did 
not have any exertional chest pain or angina, dizziness or 
syncope.  He did not take nitroglycerin.  

The Veteran estimated that he could walk a mile in approximately 
30 minutes and he walked a mile three to four times a week.  He 
could also walk up a few flights of stairs.  In November 2009, 
the Veteran retired from working at a home improvement store.  
His organic heart disease had limited his ability to work there 
because he was not able to adequately pick up heavy equipment due 
to pain along his left forearm scar and chest.  The Veteran, 
however, was able to perform his activities of daily living.  

His heart exhibited regular rate and rhythm, without murmur. 
Objective exercise testing could not be performed because the 
Veteran had a left heel spur that limited his ability to walk.  
Additionally, his ejection fraction was noted to be close to 50 
percent on his angiogram, which was a contraindication for 
treadmill testing.  In terms of estimation of METs due to his 
heart disability, this could not be done exactly without 
resorting to mere speculation.  However, in light of the fact 
that the Veteran was able to walk and do several flights of 
stairs, the examiner estimated the Veteran's METs to be at least 
4.  

There was no evidence of congestive heart failure and the 
examiner classified the Veteran's heart condition as stable.  His 
heart disability did not limit his daily activities or 
functioning.  The examiner noted that the heart disability likely 
limited the Veteran to sedentary employment that did not require 
heavy lifting or strenuous activities.  Further assessment for 
ejection fraction would not be ordered because the Veteran had 
not experienced any acute changes since 2005 and further 
echocardiogram will not be ordered because there is no clinically 
suggested change in heart pump function.  

Based on the aforementioned evidence of record, the Board finds 
that the Veteran is entitled to a higher rating of 60 percent 
under Diagnostic Code 7005, throughout the rating period on 
appeal, i.e. as of August 1, 2006.  The March 2010 VA examiner 
estimated that the Veteran's METs level was 4 and angiogram 
indicated that ejection fraction was close to 50 percent. 
Therefore, the Board finds that the overall disability picture 
for the Veteran's organic heart disease more closely approximates 
a higher 60 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 
7005.

While a 60 percent evaluation is deemed warranted throughout the 
rating period on appeal, there is no support for an evaluation in 
excess of that amount.  Indeed, 
the Veteran has not met the requirements for a higher rating of 
100 percent under Diagnostic Code 7005.  His organic heart 
disease has not been manifested by chronic congestive heart 
failure, a workload of 3 METS or less which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or, a left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  

Additionally, the Board recognizes the evidence of record 
indicating that the Veteran retired from work in 2009 in part due 
to his heart symptomatology.  As such, the criteria under 
38 C.F.R. § 4.16, addressing total disability rating based on 
individual unemployability (TDIU), are applicable as a component 
of the increased rating claim.  See Rice v. Shinseki, 22 Vet. 
App. 447, 451 (2009).  

The Board observes that from November 30, 2006, the Veteran meets 
the threshold percentage requirements for an award of TDIU.  
However, such an award is not justified here, as the medical 
evidence fails to show that the Veteran's service-connected 
disabilities preclude him from securing and following 
substantially gainful employment.  Rather, the VA examiner in 
March 2010 indicated that the Veteran was "likely limited to 
sedentary employment," demonstrating his belief that the Veteran 
could indeed work.  

Extraschedular Considerations

The Board must also determine whether the schedular evaluations 
are inadequate, thus requiring that the RO refer a claim to the 
Chief Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected organic heart disease, 
but the medical evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's service-connected organic heart disease.  As the rating 
schedule is adequate to evaluate the disability, referral for 
extraschedular consideration is not in order.

In conclusion, the Board finds that a disability rating of 60 
percent, but no higher, is warranted for the Veteran's service-
connected organic heart disease, effective August 1, 2006.  
However, throughout the rating period on appeal, the 
preponderance of the evidence is against assigning a disability 
rating in excess of 60 percent for service-connected organic 
heart disease, on either a schedular or extra-schedular basis.  


ORDER

As of August 1, 2006, a disability rating of 60 percent for 
service-connected organic heart disease is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


